Blackford, J.
Myers brought an action of slander against Forbes, alleging in the declaration that the defendant had charged him with having committed robbery and theft. Pleas, not guilty and the statute of limitations. On the trial, the Court instructed the jury that “if the defendant repeated the charges at various times, it would be a circumstance the jury might take into consideration as proof of malice and aggravation of damages.” Verdict and judgment for the plaintiff
We think this instruction is wrong. If the defendant, after making the charges alleged in the declaration, repeated them, he was liable to a separate action for each repetition of the slander. The effect, therefore, of permitting a repetition of the slander to be proved in a suit for the previous speak*75ing of the words, to aggravate the damages, would be to enable the plaintiff to recover more than once for the same cause of action. The speaking of the same words laid in the declaration subsequently to the bringing of the action, may be proved to show malice in fact, but not to aggravate the damages. Barwell v. Adkins, 1 Mann. & Granger, 807 (1).
J. S. Reid and C. H. Test, for the appellant.
J. B. Sleith and J. Ryman, for the appellee.

Per Curiam.

The judgment is reversed with' costs. Cause remanded, &c.

 See Schoonover v. Rowe, 7 Blackf. 202, and note.